


Exhibit 10(c)25
AMENDMENT OF RETENTION AWARD AGREEMENT


THIS AMENDED RETENTION AWARD AGREEMENT (Amendment) is made and entered into by
and between SOUTHERN NUCLEAR OPERATING COMPANY, INC. (Company) and JOSEPH A.
MILLER (Employee), effective January 1, 2013.
W I T N E S S E T H:


WHEREAS, the Company and Employee entered into a Retention Award Agreement
effective as of January 1, 2013, related to awards of CBAs and RSUs granted as
of January 1, 2013 (the “Agreement”); and
WHEREAS, the Company and Employee desire to amend the Agreement to provide that
CBAs vested under the terms of the Agreement are Incentive Pay under the terms
of the Southern Company Deferred Compensation Plan, as Amended and Restated
effective January 1, 2009, and any subsequent amendments thereto (Deferred
Compensation Plan).


NOW, THEREFORE, in consideration of the premises, and the agreement of the
parties set forth in the Agreement and this Amendment, the parties hereby agree
as follows:
(1) Section 1 of the Agreement is modified by adding the following provision at
the end of Section 1:
CBAs are “Incentive Pay” as that term is defined under Deferred Compensation
Plan. RSUs are not Incentive Pay.


(2) Section 2(a) of the Agreement is modified by adding the following provision
at the end of Section 2(a):
Notwithstanding the foregoing, payment of vested CBAs may be deferred under the
terms of the Deferred Compensation Plan provided all requirements of that plan
are met, including the timing of elections to defer payment of a CBA and any
required delays in payment that may be required under the terms of that plan.


IN WITNESS WHEREOF, this Amendment has been executed by the parties this 10th
day of December, 2012.




 
 
 
“COMPANY”
SOUTHERN NUCLEAR OPERATING COMPANY, INC.


By: /s/Stacy Kilcoyne
Its: Vice President


“EMPLOYEE”
JOSEPH A. MILLER


/s/J. A. Miller





